PS 8
(12/04)

                                   UNITED STATES DISTRICT COURT
                                                 for the
                                         District of New Jersey

U.S.A. vs. Shawnell Gordon                                                     Docket No. 21-15108M

                        Petition for Action on Conditions of Pretrial Release

       COMES NOW STEPHANIE NERI PRETRIAL SERVICES OFFICER, presenting an official report
upon the conduct of defendant, Shawnell Gordon who was placed under pretrial release supervision by the
HONORABLE ANDRE M. ESPINOSA, UNITED STATES MAGISTRATE JUDGE sitting in the Court at
Newark, New Jersey, on April 27, 2021, under the following conditions:

      1. Surrender all passports/travel documents. Do not apply for new travel documents.
      2. Travel restricted to New Jersey, unless otherwise approved by Pretrial Services
      3. Substance abuse testing and/or treatment as directed by Pretrial Services.
      4. Maintain current residence or a residence approved by Pretrial Services.
      5. Have no contact with codefendants or coconspirators unless in the presence of counsel.
      6. Maintain or actively seek employment.
      7. Appear in State Court to resolve traffic tickets.
      8. Due to COVID-19 Pandemic, the defendant shall report to the United States Marshals Service for processing at a
         date to be determined.


Respectfully presenting petition for action of Court and for cause as follows:
                                         [SEE ATTACHED ADDENDUM]

PRAYING THAT THE COURT WILL ORDER Mental health testing and treatment as directed by Pretrial
Services.




    ORDER OF COURT                                     I declare under penalty of perjury that the
                                                       foregoing is true and correct.
    Considered and ordered this __8th________
    day of _June __, 2021__and ordered filed and       Executed
    made a part of the records in the above case.      on
                                                       _____6/8/21______________________
    ___________________________________
    Andre M. Espinosa                                  s/Stephanie Neri
    United States Magistrate Judge
                                                       Stephanie Neri
                                                       United States Pretrial Services Officer
